Title: To Benjamin Franklin from Nicholas Waln, 11 October 1765
From: Waln, Nicholas
To: Franklin, Benjamin


Honoured Friend
Philadelphia October 11th 1765
You may remember that when I waited on you last at your Lodgings you were kind enough to make Offers of your Service, otherwise I can not presume on any Merits of my own with you to sollicit your kind Offices in Case an Oppertunity should offer. From your and Mr. Jackson’s Letters I have no Doubt that you will be able to bring about a Change of Government, which with our Priviledges secured will constitute an Event, worthy the persons employed in its Negotiation. Should it be effected in all Probability there will be Offices of Proffit in the Disposition of the Crown, to any one of which I should be obliged to you for your Recommendation to, provided you think it would be proper for my Execution. I am now engaged in the Practice of the Law, my own Fortune is but small, but I can obtain [any] Security that shall be desired.
[Torn] great Success your [several lines missing] Party in Case they should procure a Majority in the House, was immediately to recall you, to revoke the Petition for a Change and to give the back Counties more Members, by which Means say they we shall always have a Majority. However thank God their Design is defeated. A few Hours ago I saw Mr. Galloway who told me he has wrote you 8 or 9 pages, in which I dare say he has very fully informed you of our Transactions. I will not detain you therefore any longer but wish you long Life and Success in your Agency. I am very sensible the Number of your Correspondents here, is already so great as to be somewhat Troublesome to you, for which Reason I would not by any Means obtrude myself upon you. I hope you will pardon the Liberty I have taken and be assured that I am with the greatest Respect Your assured Friend
Nicholas Waln

My Uncle Jacob Shoem[aker] desires me to present [torn] to you.

